Exhibit 10.2
AMENDMENT NO. 3 TO
LEASE AND PARTIAL TERMINATION AGREEMENT
     This Amendment No. 3 to Lease and Partial Termination Agreement (this
“Amendment No. 3 to Lease”), dated as of May 27, 2008, is made between THE
CONNELL COMPANY, a New Jersey corporation (“Landlord”), and GENTA INCORPORATED,
a Delaware corporation (“Tenant”).
     WHEREAS, Landlord and Tenant entered into the Lease dated as of June 28,
2000, which was amended by Amendment No. 1 to Lease dated as of June 19, 2002,
Amendment No. 2 to Lease dated as of February 25, 2003 and the letter agreement
dated April 15, 2008 (as amended, the “Lease”; capitalized terms used herein and
not otherwise defined having the meaning assigned thereto in the Lease) pursuant
to which Tenant is leasing the Demised Premises in the Building from Landlord;
     WHEREAS, Landlord and Tenant desire to terminate the lease of a portion of
the Demised Premises (consisting of 69,201 rentable square feet located on the
fifth floor of the Building), prior to its scheduled expiration date;
     WHEREAS, in connection with the early termination of the lease of such
fifth floor space, Tenant will pay Landlord certain amounts as a termination
fee; and
     WHEREAS, Landlord and Tenant desire to reflect such termination and amend
certain portions of the Lease to, among other things, reflect the same;
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     SECTION 1. Termination.
     On May 31, 2008 (the “Fifth Floor Termination Date”) the Lease shall
automatically terminate with respect to the Fifth Floor Terminated Space (as
defined below) only, with such termination having the same force and effect as
if the Fifth Floor Termination Date were the originally scheduled expiration
date of the Lease with respect to the Fifth Floor Terminated Space; provided,
however it is understood and agreed that the Fifth Floor Terminated Space shall
be deemed surrendered and vacated by Tenant in its “as-is” condition (but in
broom clean condition and with all furniture and personal property removed; it
being agreed that Tenant shall only be required to remove the furniture from the
Fifth Floor Terminated Space on the earlier of (i) August 31, 2008 or
(ii) fifteen (15) days following Tenant’s receipt of notice from Landlord to
have the furniture removed) rather than in any other condition required in the
Lease on the expiration or earlier termination thereof. Upon Tenant’s compliance
with the requirement set forth above to surrender and vacate the Fifth Floor
Terminated Space in broom clean condition and with all furniture and personal
property removed, the parties agree that Tenant’s obligations under the Lease
regarding the surrender of the Fifth Floor Terminated Space shall be deemed
satisfied; it being understood that the foregoing shall not in any way affect
any of Tenant’s indemnification obligations under the Lease. For purposes of
clarification, it is understood and agreed that the termination described herein
on the Fifth Floor Termination Date shall not in any way apply to or affect any
portion of the Demised Premises other than the Fifth Floor Terminated Space, and
the Lease shall continue on and after the Fifth Floor Termination Date in full
force and effect with respect to all portions of the Demised Premises other than
the Fifth Floor Terminated Space. For purposes of this Amendment No. 3 to Lease,
the “Fifth Floor Terminated

 



--------------------------------------------------------------------------------



 



Space” shall mean the 69,201 rentable square feet of floor area located on the
fifth floor of the Building which is designated as the “Fifth Floor Terminated
Space” on Schedule I attached hereto.
     SECTION 2. Amendments to Lease.
     2.1. On the Fifth Floor Termination Date the Lease shall automatically be
amended as set forth in the remaining portions of Section 2 hereof.
     2.2. Section 1.02 of the Lease is amended by inserting the following
immediately prior to the second to last sentence of such Section 1.02 (such
second to last sentence begins with the words “The Demised Premises includes any
alterations”):
Notwithstanding any of the foregoing provisions of this Section 1.02, effective
as of the Fifth Floor Termination Date and for all periods of the Term
thereafter, the Demised Premises shall mean (x) the Initial Demised Premises
plus (y) the Additional Expanets Demised Premises (the total rentable square
footage of the Demised Premises being equal to 24,464 rentable square feet). For
purposes of clarification, effective as of the Fifth Floor Termination Date, the
Demised Premises shall not include the Fifth Floor Terminated Space.
     2.3. Section 1,03 of the Lease is amended by inserting the following at the
end of such Section 1.03:
Notwithstanding any of the foregoing provisions of this Section 1.03, for the
period from (and including) June 1, 2008 up to (and including) February 28,
2010, “Base Rent” shall equal $56,063.33 per month, which equals the sum of the
following amounts:

  (a)   Initial Demised Premises: $27.50 per rentable square foot of the Initial
Demised Premises per annum, or $352,192.50 in the aggregate per annum (or
$29,349.38 per month), plus     (b)   Additional Expanets Demised Premises:
$27.50 per rentable square foot of the Additional Expanets Demised Premises per
annum, or $320,567.50 in the aggregate per annum (or $26,713.96 per month).

In all cases Base Rent during any renewal term shall be governed by Section 4.01
hereof.
     2.4. Section 1.04 of the Lease is amended by deleting such Section 1.04 in
its entirety, and inserting in its place the following:
Section 1.04, Termination Payment for Fifth Floor Terminated Space. As part of
the consideration for Landlord’s agreement to allow for the termination of the
Fifth Floor Terminated Space on the Fifth Floor Termination Date, Tenant shall
pay Landlord the following amounts:

  (a)   On or before May 31, 2008, Tenant shall pay Landlord an amount equal to
$1,351,704.04, as follows:

  (i)   Tenant shall pay Landlord $240,131.25 on or before May 31, 2008.    
(ii)   Landlord and Tenant acknowledge that as of the date of Amendment No. 3 to
Lease, the Security Deposit being held by Landlord equals $1,111,572.79, and
Landlord shall, on or before May 31, 2008, use

2



--------------------------------------------------------------------------------



 



      and apply the full amount of such Security Deposit to satisfy the balance
of the amount Tenant owes Landlord under this clause (a).

  (b)   Tenant shall pay Landlord an amount equal to $1,978,593.98 upon the
earlier to occur of (x) Tenant’s receipt of at least $5,000,000 from a business
development deal or (y) July 1, 2009. In the event Tenant achieves the trigger
set forth in clause (x) above, Tenant shall promptly notify Landlord in writing
thereof.

Ail amounts referred to above shall be paid to Landlord by wire transfer in
immediately available funds in U.S. Dollars, to the following account: Wachovia
Bank, National Association, 190 River Road, Summit, NJ 07901, Attn: Ms. Kathy
Murphy, Senior Vice President; ABA: 031201467; S.W.I.F.T.: PNBPUS 33; For Credit
to the A/C of: The Connell Company; Account Number: 2000010817252, or to such
other account as Landlord may specify in writing to Tenant.
     2.5. Section 1.05 of the Lease is amended by inserting the following at the
end of such Section 1.05:
For purposes of clarification, it is understood that, with respect to the Fifth
Floor Terminated Space only, the Term of this Lease shall expire on the Fifth
Floor Termination Date.
     2.6. Section 1.06 of the Lease is amended by inserting the following words
immediately prior to the last sentence of such Section 1.06 {such last sentence
begins with the words “The determinations of Tenant’s”):
Notwithstanding any of the foregoing provisions of this Section 1.06, effective
as of the Fifth Floor Termination Date and for all periods of the Term
thereafter, Tenant’s Pro Rata Share shall be 7.837%, calculated as follows:
Demised Premises of 24,464 rentable sq. ft. divided by the rental Area of
Building of 312,143 sq. ft, = 0.07837 x 100 = 7.837%.
     2.7. Sections 1.08 and 1.09 of the Lease are amended by deleting such
Sections 1.08 and 1.09 in their entirety, and inserting in their place the
following:
Section 1.08. Security Deposit and Letter of Credit. The parties acknowledge
that prior to June 1, 2008 Tenant was required to have on deposit with Landlord
a Security Deposit and have a Letter of Credit issued in favor of Landlord.
Landlord and Tenant agree that from and after June 1, 2008, Tenant shall not be
required to have on deposit with Landlord any Security Deposit or have any
Letter of Credit issued in favor of Landlord. Landlord agrees to cancel the
Letter of Credit (issued by Bank of America in favor of Landlord in the amount
of $240,131.25) which is in Landlord’s possession as of the date of Amendment
No. 3 to Lease, and Landlord shall execute such documents as is reasonably
requested by Tenant to allow for such cancellation; provided, however, in no
event shall such Letter of Credit be cancelled until Landlord receives the
amounts set forth in clause (a) of Section 1.04 of this Lease (as such
Section 1.04 of the Lease was amended by Section 2.4 of Amendment No. 3 to
Lease). Tenant acknowledges that the Security Deposit being held by Landlord as
of the date of Amendment No. 3 to Lease is being used and applied by Landlord as
set forth in clause (a) of Section 1.04 of this Lease (as such Section 1.04 of
the Lease was amended by

3



--------------------------------------------------------------------------------



 



Section 2.4 of Amendment No. 3 to Lease), and that upon execution of Amendment
No. 3 to Lease Tenant has no right or interest of any kind to such amounts or
any other portions of the Security Deposit that were previously used and applied
by Landlord to satisfy obligations of Tenant under the Lease.
     2.8. Section 2.01(n) of the Lease is amended by deleting such
Section 2.01(n) in its entirety, and inserting in its place the words
“Intentionally omitted”.
     2.9. Section 2.01(kk) of the Lease is amended by deleting such
Section 2.01(kk) in its entirety, and inserting in its place the words
“Intentionally omitted”.
     2.10. Section 2.01(11) of the Lease is amended by deleting such
Section 2.01(11) in its entirety, and inserting in its place the words
“Intentionally omitted”.
     2.11. Section 2.01 of the Lease is amended by inserting the following new
definitions at the end of such Section:
     (mm) “Amendment No. 3 to Lease” means Amendment No. 3 to Lease and Partial
Termination Agreement dated as of May 27, 2008 between Landlord and Tenant.
     (nn) “Fifth Floor Termination Date” shall mean May 31, 2008
     (oo) “Fifth Floor Terminated Space ” shall have the meaning set forth in
Section 1 of Amendment No. 3 to Lease.
     (pp) “Letter of Credit” shall have the meaning set forth in the Lease as in
effect immediately prior to the effectiveness of Amendment No. 3 to Lease.
     (qq) “Security Deposit” shall have the meaning set forth in the Lease as in
effect immediately prior to the effectiveness of Amendment No. 3 to Lease.
     2.12. Section 4.02 of the Lease is amended by deleting such Section 4.02 in
its entirety, and inserting in its place the words “Intentionally omitted”.
     2.13. Section 4,03 of the Lease is amended by deleting such Section 4.03 in
its entirety, and inserting in its place the words “Intentionally omitted”.
     2.14. Section 5.03(g) of the Lease is amended by inserting the words “(and
Landlord’s obligations to refund Tenant, to the extent set forth in
Section 5,03(a) hereof, for Operating Increase Amounts overpaid by Tenant)”
after the words “Building Operating Costs” in the first line of such
Section 5.03(g).
     2.15. Section 6.02(c) of the Lease is amended by deleting such
Section 6.02(c) in its entirety, and inserting in its place the following:
     (c) Tenant shall not have the right to install or maintain any signs in or
at the Real Estate or visible from the outside of the Demised Premises,
     2.16. Section 8.01(c) of the Lease is amended by inserting the following at
the end of such Section 8.01 (c):

4



--------------------------------------------------------------------------------



 



Notwithstanding any of the foregoing provisions of this Section 8.0l(c),
effective as of the Fifth Floor Termination Date and for all periods of the Term
thereafter, access to the parking in the Parking Area shall be granted 4 cars
per each 1,000 rentable square feet (i.e. 98 cars for 24,464 rentable square
feet) and of that amount, Landlord will designate up to 10 spaces as “reserved”
for Tenant.
     2.17. Section 8.02(e) of the Lease is amended by inserting the following at
the end of such Section 8.02(e):
For purposes of clarification, Landlord and Tenant acknowledge that all of the
Demised Premises have been submetered to measure the electricity actually
consumed in the Demised Premises.
     2.18. Section 9.01 of the Lease is amended by deleting the words “and
pharmaceutical research and development use” contained in the first sentence of
such Section 9.01.
     2.19. Section 10.01(e) of the Lease is amended by deleting the words “or
the expansion options” contained in such Section 10.01(e).
     2.20. Section 14.08 of the Lease is amended by (i) deleting the last
sentence of such Section 14.08 (such last sentence begins with the words “In the
event Tenant requests Landlord to agree to amend Exhibit J”) and (ii) deleting
the following words contained in the first sentence of such Section 14.08:
in the Demised Premises (i) of the materials and animals set forth in Exhibit J
attached hereto in accordance with the approximate levels of usage per year set
forth in such Exhibit J, which materials and animals are used by Tenant with due
care and in compliance with applicable law, in the reasonable and prudent
conduct of Tenant’s business, and only in such areas, if any, of the Demised
Premises as is permitted under applicable law (it being agreed that Landlord
does not, and shall not, make any representation or warranty as to which areas,
if any, of the Demises Premises for which it is permissible under applicable law
to use the materials and animals set forth in Exhibit J (in the approximate
levels of usage set forth in such Exhibit J or otherwise)) or (ii).
     2.21. Section 16.01 of the Lease is amended by deleting clauses (f) and
(g) of such Section 16.01 (such clauses (f) and (g) dealt specifically with the
Letter of Credit and Security Deposit), and inserting in their place the
following:
     (f) the failure of Tenant to pay Landlord any of the amounts set forth in
Section 1.04 of this Lease in accordance with the provision of such
Section 1.04, or any other breach by Tenant of the provisions of Section 1.04 of
this Lease.
     2.22. Section 16.07 of the Lease is amended by deleting the last sentence
of such Section 16.07.
     2.23. Section 21.01(e) of the Lease is amended by deleting the words
“Except as expressly permitted under Section 14.08(a) hereof” and “except as
expressly permitted under Section 14.08(a) hereof” contained in such
Section 21.01(e).

5



--------------------------------------------------------------------------------



 



     2.24. Section 2 of Exhibit C-2 to the Lease is amended by inserting the
following at the end of such Section 2 of Exhibit C-2:
Landlord and Tenant acknowledge that Landlord has paid Tenant certain amounts
with respect to the Expansion Demised Premises Work Allowance prior to the date
of Amendment Number 3 to Lease, and by such payments Landlord has satisfied in
full all of its obligations under this Lease to pay the Expansion Demised
Premises Work Allowance (and Tenant shall not have any rights to receive any
amounts with respect to the Expansion Demised Premises Work Allowance (other
than those payments it has already received prior to the date of Amendment
Number 3 to Lease)).
     2.25. The Lease is amended by deleting Exhibit J to the Lease in its
entirety.
     SECTION 3. MISCELLANEOUS.
     3.1. The parties agree that the entering into this Amendment No. 3 to Lease
shall not constitute an Event of Default under the Lease, and further agree that
no Event of Default under the Lease shall be deemed to have existed as a result
of Tenant’s failure to pay any amounts due under the Lease as of the date of
Amendment No. 3 to Lease but not paid as of such date; it being understood that
nothing herein shall constitute a waiver by Landlord of any Event of Default
which may arise after the date of this Amendment No. 3 to Lease as a result of
Tenant’s failure to pay any amounts when due after the date of Amendment No. 3
to Lease.
     3.2. This Amendment No. 3 to Lease shall be governed by and construed in
accordance with the laws of the State of New Jersey (without regard to the
conflict of rules thereof). Any and all notices, requests, certificates and
other documents executed and delivered concurrently with or after the delivery
of this Amendment No. 3 to Lease may refer to the Lease without making specific
reference to this Amendment No. 3 to Lease, but nevertheless all such references
shall be deemed to include this Amendment No. 3 to Lease unless the context
shall otherwise require. The Lease shall remain in full force and effect in
accordance with its terms as modified and amended by this Amendment No. 3 to
Lease, and is in all respects ratified, confirmed and approved by the parties
hereto,
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to be duly
executed as of the day and year first above written.

              THE CONNELL COMPANY   WITNESS:
 
           
By:
  /s/ Shane Connell       /s/  Richard E Bartok, Esq.
 
           
Name:
  Shane Connell        
Title:
  Executive Vice President        
 
           
 
            GENTA INCORPORATED   WITNESS:
 
           
By:
  /s/ Raymond P. Warrell, Jr.       /s/ Gregg Siefert
 
           
Name:
  Raymond P. Warrell, Jr.        
Title:
  Chairman & CEO        

6



--------------------------------------------------------------------------------



 



                 
STATE OF New Jersey
    )          
 
    )     SS.:    
COUNTY OF Union
    )          

     On this 28th day of May, 2008, before me personally appeared Illegible to
me known, who, being by me duly sworn, did depose and say that (s)he is the of
GENTA INCORPORATED., the corporation described in and which executed the
foregoing Amendment No. 3 to Lease; that (s)he knows the seal of said
corporation, that the seal affixed to said instrument is such corporate seal,
that it was so affixed by authorization of the board of directors of said
corporation, and that (s)he signed his name thereto by like authorization.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/ Janet Pignio     Notary Public      Commission Expires:
11/3/2012     

(Notarial Seal)

                 
STATE OF NEW JERSEY
    )          
 
    )     SS.:    
COUNTY OF UNION
    )          

     On this 28th day of May, 2008, before me personally appeared Illegible to
me known, who, being by me duly sworn, did depose and say that (s)he is the
Exec. VP of THE CONNELL COMPANY, the corporation described in and which executed
the foregoing Amendment No. 3 to Lease; that (s)he knows the seal of said
corporation, that the seal affixed to said instrument is such corporate seal,
that it was so affixed by authorization of the board of directors of said
corporation, and that (s)he signed his name thereto by like authorization.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/  Christopher O. Jegede     Notary Public   

     
 
  CHRISTOPHER O. JEGEDE
(Notarial Seal)
  NOTARY PUBLIC OF NEW JERSEY
 
  REGISTERED IN UNION COUNTY
 
  MY COMMISSION EXPIRES JUNE 19, 2013

7



--------------------------------------------------------------------------------



 



Schedule I
Fifth Floor Terminated Space
Fifth Floor
(FLOOR PLAN) [y64723y6472300.gif]

 